Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 77C  Submission of Matters to a Vote of Security Holders There was a special meeting of shareholders of Sentinel High Yield Bond Fund Fund, a series of the Registrant, on September 24, 2008. The proposal voted on, and approved, at such meeting was To approve the reorganization of the High Yield Bond Fund in accordance with the Plan of Reorganization and transactions it contemplates as described in the Proxy Statement/Prospectus. The vote was: Class A Only: For: 2,552,349 shares Against: 255,014 shares Abstain: 77,569 shares Entire Fund: For: 3,477,353 shares Against: 272,361 shares Abstain: 107,127 shares
